SUMMARY ORDER

This matter comes to us from a judgment entered after a jury verdict. Defendant-Counter-Claim-Claimant-Appellant-Cross-Appellee, NCR Corporation, appeals from the judgment of the district court, awarding Plaintiff-Counter-Claim-Defendant-Appellee-Cross-Appellant, The Barton Group, Inc., $8,018,667.00 in damages and $463,603.42 in prejudgment interest. The Barton Group appeals from the district court’s decision denying its request for equitable relief. We assume the parties’ familiarity with the underlying factual allegations, the procedural history of the case, and the issues on appeal.
We review the district court’s denial of NCR Corporation’s post-trial motion for judgment as a matter of law de novo. Hydro Invs., Inc. v. Trafalgar Power Inc., 227 F.3d 8, 15 (2d Cir.2000). We accept the parties’ agreement that we review the district court’s denial of The Barton Group’s request for equitable relief for abuse of discretion.2
*276We affirm for substantially the reasons stated in the district court’s thorough and well-reasoned opinion.
We have considered all of the parties’ additional arguments and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED,

. We express no opinion as to our standard of review of the district court’s denial of The Barton Group’s request for equitable relief.